Citation Nr: 0710874	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1963 to February 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
January 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  This case was 
remanded in September 2005 and now returns to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed chronic psychiatric 
disorder, to include depression and anxiety.


CONCLUSION OF LAW

Depression and anxiety were not incurred in or aggravated by 
the veteran's active duty military service nor are such 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in March 2002, prior 
to the initial unfavorable AOJ decision issued in January 
2003.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the letter sent to 
him in March 2002 advised him of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Moreover, such letter 
informed him of what evidence was needed to substantiate his 
service connection claim.  Although the veteran may not have 
been specifically informed of the "fourth element," i.e., 
to provide any evidence in his possession that pertains to 
the claim, the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The March 2002 letter advised him to notify VA of 
any additional information or evidence that he believed would 
support his claim, and if he had additional records he could 
send them to VA, thus effectively notifying him to send any 
additional relevant information.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claim, but was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, private treatment records, 
and a May 2002 VA examination report were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  Moreover, the veteran 
was provided with a VA examination in May 2002 in order to 
adjudicate his service connection claim.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.




II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran contends that depression and anxiety are 
proximately due to his prostate cancer.  In the alternative, 
he alleges that depression and anxiety are directly related 
to his military service.  As such, the veteran claims that 
service connection is warranted for such psychiatric 
disorders.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses relevant to depression 
and/or anxiety.  Additionally, at his April 1967 and February 
1969 discharge examinations, psychiatric clinical evaluation 
was normal.  Moreover, post-service private treatment records 
as well as a May 2002 VA examination fail to reveal a current 
diagnosis of a chronic psychiatric disorder.  Specifically, 
in September 2001, records from Dr. Rupp reflect that, upon 
psychiatric evaluation, the veteran was oriented to person, 
place, and time.  His mood and affect were normal.  

Also, at his May 2002 VA examination, the veteran stated that 
he experienced sleep difficulty with middle insomnia at 
times.  He worried a lot about whether or not his sexual 
function would return after undergoing a prostatectomy.  His 
mood was slightly depressed or irritable at times.  Appetite 
was good.  Thinking and concentration were okay.  He denied 
any suicidal or homicidal ideation.  The veteran reported 
that he was not receiving treatment for any mental disorder.  
Upon mental status examination, the veteran's mood was 
euthymic.  Affect showed good range.  Speech was logical, 
relevant, clear, and coherent.  Thoughts were logical and 
goal-directed.  He was alert and oriented times four.  The 
veteran's intelligence quotient appeared to be normal.  
Insight and judgment were good.  He was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  The veteran had some depressed mood and anxiety, 
which was noted by the examiner to be related to his medical 
condition.  There was no impairment of thought process or 
communication; delusions or hallucinations; inappropriate 
behavior; suicidal or homicidal ideation; memory loss; 
obsessive or ritualistic behavior; panic attacks; or impaired 
impulse control.  Based on a review of the claims file and 
mental status examination, the VA examiner found no Axis I or 
Axis II diagnosis.  

As such, while the veteran has subjective complaints of 
depression and anxiety, the evidence does not show the 
presence of a currently diagnosed chronic psychiatric 
disability, to include depression and anxiety.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the 
veteran is not entitled to service connection for depression 
and anxiety.

For the sake of completeness, the Board notes that the 
veteran also has claimed, in the alternative, entitlement to 
service connection for depression and anxiety as secondary to 
prostate cancer.  While no psychiatric disorder has been 
diagnosed, the Board notes that the May 2002 VA examiner 
indicated that the veteran had some depressed mood and 
anxiety, which was related to his medical condition.  
However, insofar as service connection is not in effect for 
prostate cancer, which the veteran claims proximally caused 
his depression and anxiety, service connection on a secondary 
basis is not applicable under the law.  See 38 C.F.R. 
§ 3.310(a); Sabonis, supra.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for depression and anxiety.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for depression and anxiety is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


